32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff Appellee,v.Stacy Nevin APPLE, a/k/a Stachel Pomme, a/k/a Stacey Apple,Defendant Appellant.
No. 94-6278.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey II, Senior District Judge.  (CR-88-174-H).
Stacy Nevin Apple, Appellant pro se.
Christine Manuelian, Office of the U.S. Atty., Baltimore, MD, for Appellee.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for return of property.  The government has represented to this Court that Appellant's cellular telephone, battery charger, and originals of the documentary evidence will be returned to Appellant.  We therefore dismiss as moot the portion of the appeal challenging the district court's authorization of retention of these items.*


2
Our review of the record and the district court's opinion discloses that the remaining issues on appeal are without merit.  Accordingly, we affirm in part on the reasoning of the district court.  United States v. Apple, No. CR-88-174-H (D. Md. Feb. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART


*
 In the event these items are not returned as represented, Appellant may file a subsequent action for their return